Citation Nr: 0424533	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  94-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
unspecified pneumoconiosis, residual of sarcoidosis, for the 
period from July 20, 1993, to October 6, 1996.

2. Entitlement to an increased rating for sarcoid-related 
lung disorder, unspecified pneumoconiosis, evaluated as 30 
percent disabling from October 7, 1996.

3. Entitlement to an evaluation in excess of 20 percent for 
sarcoid arthritis, multiple joints.

4. Entitlement to an effective date earlier than July 20, 
1993, for the award of service connection for unspecified 
pneumoconiosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1996 and 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In a June 2000 decision, the Board 
granted service connection for a vertical midline surgical 
scar from removal of a deep furrow in the center of the 
veteran's forehead, as due to his service-connected 
sarcoidosis, and denied entitlement to service connection for 
gout and hypertension. The Board also denied service 
connection for other disorders, including tinea pedis, acne 
vulgaris, keratoderma of the lower extremities, 
onychomycosis, increased facial pore size, and increased hand 
size.  At that time, the Board remanded the matters of 
entitlement to an increased rating for sarcoid arthritis of 
multiple joints, in excess of 20 percent; an increased rating 
for unspecified pneumoconiosis, sarcoidosis, in excess of 10 
percent; an effective date earlier than July 20, 1993, for 
the grant of service connection for sarcoid arthritis of 
multiple joints; and an effective date earlier than July 20, 
1993, for the grant of service connection for unspecified 
pneumoconiosis, to the RO for issuance of a statement of the 
case in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).

In October 2000, the veteran submitted a Motion for 
Reconsideration as to the Board's June 2000 decision.  In a 
letter dated in November 2000, the Vice Chairman of the Board 
advised the veteran that his Motion for Reconsideration was 
denied.  In his Motion, dated October 10, 2000, the veteran 
appears to raise claims of entitlement to service connection 
for gout, for service connection for increased hand and foot 
size, apparently due to service-connected sarcoid arthritis, 
and service connection for degenerative inflammatory 
arthritis with sarcoid involvement, an eye disorder, an 
aortic disorder, and foot and hand fungus.

Thereafter, in August 2002 decisions, the RO granted the 
veteran's claims for an earlier effective date for the grant 
of initial compensable benefits for sarcoid arthritis, and a 
30 percent evaluation for sarcoid-related lung disorder, 
unspecified pneumoconiosis, effective from October 7, 1996.

In a lengthy written statement, dated in December 2002 and 
sent to his national service organization representative of 
record, the Disabled American Veterans (DAV), the veteran 
raised numerous new claims.  He raised a claim for an 
increased rating for a scar as a residual of plastic surgery, 
and for service connection for facial fat in his cheeks and 
fat and acne scars as residuals of steroid therapy, coronary 
artery disease, sclerosis, lymph nodes, inflammatory 
infiltrate, collagen bundles in the dermis, bilateral 
lymphedema, bilateral onychomycosis, bilateral tinea pedis, 
bilateral pes planus with overpronated foot, bilateral 
hyperkeratosis, and keratoderma of both lower extremities.  
The veteran also requested service connection for 
hypertension, but that matter was denied by the Board in its 
June 2000 decision.  It may be that, by his statement, the 
veteran seeks to raise a claim as to whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension.  All of 
these matters are referred to the RO for appropriate 
development and consideration.

The Board also notes that the issues of entitlement to 
service connection for depression and iritis were denied by 
the RO in a February 2002 rating decision. There is no 
indication from the information of record that the veteran or 
his representative has filed a notice of disagreement (NOD) 
with the RO with respect to the February 2002 rating 
determination.  See Nacoste v. Brown, 6 App. 439, 440 (1994) 
(holding that the statutory language of 38 U.S.C.A. § 
7105(b)(1) requires that a notice of disagreement be filed 
with the agency of original jurisdiction); see also Beyrle v. 
Brown, 9 Vet. App. 24 (1996).  The veteran's December 2002 
written statement to his accredited service representative 
may not be considered as an NOD as to the RO's action in this 
case, because an NOD must be filed with the agency of 
original jurisdiction.  See Nacoste, supra.  Thus, a notice 
of disagreement does not appear to have been received by the 
RO and associated the claims file, so as to place those 
claims in appellate status.

In a March 2003 decision, the Board denied the veteran's 
claims of entitlement to an evaluation in excess of 10 
percent for unspecified pneumoconiosis, residual of 
sarcoidosis, for the period from July 20, 1993, to October 6, 
1996; an increased rating for sarcoid-related lung disorder, 
unspecified pneumoconiosis, evaluated as 30 percent disabling 
from October 7, 1996; an evaluation in excess of 20 percent 
for sarcoid arthritis, multiple joints; and an effective date 
earlier than July 20, 1993, for the award of service 
connection for unspecified pneumoconiosis, on the basis that 
he had failed to submit timely substantive appeals as to 
these claims.

The veteran appealed the Board's March 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due to the Board's July 2000 remand order having 
instructed the RO to take appropriate action in the case 
regarding the disability ratings and effective date claims 
and to issue a statement of the case (SOC), which was not 
complied with by the RO.  On remand, the RO had issued an SOC 
as to the effective date matters, and a supplemental 
statement of the case (SSOC) as to the rating claims.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an Order 
of April 2004, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the CAVC's Order in this matter has been placed in the claims 
file.

The veteran's appeal has been advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

As set forth in the Board's June 2000 remand, the veteran 
filed timely NODs as to the RO's July 1996 and July 1997 
determinations, placing in issue the appropriate compensation 
ratings and effective dates for the grants of service 
connection for the veteran's service-connected unspecified 
pneumoconiosis/sarcoidosis and sarcoid arthritis of multiple 
joints.  However, the Board noted that the RO had not issued 
a statement of the case and stated that "[t]he filing of a 
notice of disagreement commences an appeal and as such is 
sufficient to confer appellate jurisdiction upon the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Since the 
veteran has timely disagreed with the RO's above-mentioned 
decisions, the Board has jurisdiction over these matters.  
The Board must remand these matters so that the RO may issue 
a Statement of the Case.  Id."  

The Board then remanded the veteran's claims of entitlement 
to an increased rating for sarcoid arthritis of multiple 
joints, in excess of 20 percent; an increased rating for 
unspecified pneumoconiosis, sarcoidosis, in excess of 10 
percent; an effective date earlier than July 20, 1993, for 
the grant of service connection for sarcoid arthritis of 
multiple joints, and an effective date earlier than July 20, 
1993, for the grant of service connection for unspecified 
pneumoconiosis, to the RO to take appropriate action 
regarding the disability ratings and effective dates and to 
issue a SOC. 

However, on remand, while the RO addressed all four issues in 
an August 2002 rating decision, it subsequently dealt with 
them separately, issuing an August 2002 SOC as to the 
effective date claims and an August 2002 SSOC as to the 
ratings matters.  

Furthermore, the August 2002 SOC provided the veteran with an 
Appeal to the Board of Veterans' Appeals (VA Form 9), but did 
not address the time limit for filing a substantive appeal 
except in the instructions to the VA Form 9.  The August 2002 
SSOC did not provide him with a VA Form 9, but gave the 
veteran 60 days to file a substantive appeal.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (2003).  Here, contrary to the Board's 
directive, an SOC as to the matters of the veteran's claims 
for increased ratings was not issued.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of 
law when it fails to ensure compliance).  While the August 
2002 SSOC purported to inform the veteran of his right to 
appeal, it did not include a VA Form 9 as is required with an 
SOC.  See 38 C.F.R. § 19.30.

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.	The RO may take such development or review 
action as it deems proper with respect to the 
matters of entitlement to an evaluation in 
excess of 10 percent for unspecified 
pneumoconiosis, residual of sarcoidosis, for the 
period from July 20, 1993 to October 6, 1996; an 
increased rating for sarcoid-related lung 
disorder, unspecified pneumoconiosis, evaluated 
as 30 percent disabling from October 7, 1996; an 
evaluation in excess of 20 percent for sarcoid 
arthritis, multiple joints; and an effective 
date earlier than July 20, 1993, for the award 
of service connection for unspecified 
pneumoconiosis, to include ensuring that all 
Veterans Claims Assistance Act notice 
obligations have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal precedent.

2.	Then the RO should issue the appellant a 
Statement of the Case as to the veteran's four 
claims.  The veteran should be given notice of, 
and appropriate opportunity to exercise, his 
appeal rights.  If the veteran perfects his 
appeals, the claims shall be returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


